 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDBricklayers Local No 7, Bricklayers,Masons andPlasterers'InternationalUnion of America, AFL-CIO (MasonryBuilders,Inc.)andCharles J To-ney Case 20-CB-3436May 28, 1976DECISION AND ORDERBy CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn January 6, 1976, Administrative Law JudgeHenry S Salim issued the attached Decision in thisproceeding, finding that Respondent did not violateSection 8(b)(1)(A) and (2) of the Act and recom-mending that the complaint be dismissed in its en-tiretyThereafter, the General Counsel filed excep-tions to the Decision and a supporting briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewithThe complaint alleges that Respondent violatedSection 8(b)(2) and (1) of the Act by causing the Em-ployer to terminate the employment of Charles J To-ney because of Toney's lack of membership in Re-spondent and/or for reasons other than his failure totender periodic dues and initiation fees The Admin-istrative Law Judge concluded that Respondent's ac-tions in seeking Toney's termination were not inher-ently unreasonable and that General Counsel failedto carry his burden of proof in that he did not pro-duce evidence of improper motivation or discrimina-tory practices in Respondent's decision to treat To-ney as a new employee We do not agreeToney, a member of Respondent's sister local, washired by Masonry Builders, Inc, in April 1972, underan accepted procedure, when the Respondent wasunable to fill the Employer's manpower needsthrough its exclusive hiring hall Thereafter, Toneyworked continuously until September 6, 1974, atwhich time he requested of the Employer and wasgranted a vacation leave for 4 to 6 weeks The stew-ard was notified of this and did not protest At theend of the original vacation period, Toney called theEmployer to request an extension of his leave be-cause of an automobile breakdown The Employergranted the extension and assured Toney that hewould have a job when he returned Respondent ap-parently was not notified of this extension On Fri-day,November 8, 1974, six employees, members ofRespondent, were laid off due to lack of work Toneyreturned to the job on Monday, November I 1 Theother bricklayers refused to work while Toney wason the job Respondent's business agent, Pat Cana-van, told the Employer that he had hired a new man(Toney) from "outside the local jurisdiction" andthat if Toney was not terminated the job would beshut down The Employer sent Toney home and thebricklayers returned to workThe presumptive effect of a union's causing an em-ployee to be discharged is the encouragement ofunion membership 1 This is so because such actiondramatically demonstrates the union's power overthe employee and its ability to affect his livelihoodGiven the presumptive result, the union violates Sec-tion 8(b)(2) and (1)(A) unless the disruption of em-ployment was pursuant to the enforcement of a validunion-security contract provision or was necessary tothe performance of the union's representative func-tionsToney's return cannot be viewed as other than anordinary return from vacationAccording to theEmployer's uncontradicted testimony, several otheremployees had returned to the job from vacationwithout incident Although Toney's vacationwas rel-atively long, it is not uncommon in the industry foremployees to take leaves of 2 months' duration orwith no fixed date of return There also is no evi-dence in the instant case of contract provisions orareapracticewhich require that employees gothrough the hiring hall when they return from vaca-tion leavesThus,therewasno legitimate reason forRespondent's actions in demanding Toney's termina-tion, since Toney's return from vacation did not con-stitute an attempt to bypass the Union's hiring halland could not be reasonably viewed as such Toneymerely took a vacation for a period which is not un-usual in the industry There is nothing in this circum-stance which gave Respondent a legitimate basis forthe action it took and no other justification has beenpresented In the absence thereof Respondent's ac-tions in obtaining the discharge of Toney were un-lawfulWe would so conclude even though Respon-dent had no intent to encourage union membershipby interfering with Toney's employment The exer-cise of control over employment opportunity otheriThe Radio OfficersUnion of the Commercial Telegraphers Union AFL[AH Bull Steamship Company] v N L R B347 U S 17 44-45 (1954)InternationalUnion of Operating Engineers, Local 18 AFL-CIO (Ohio Contractors Association)204 NLRB 681 (1973), remanded 496 F 2d 1308 (C A6 1974) 220 NLRB 147 (1975),International Association of Heat & FrostInsulators& Asbestos Workers AFL-CIO Local 22 (Rosendahl,Inc)212NLRB 913 915-916 (1974)224 NLRB No 19 BRICKLAYERS,LOCAL 7than pursuant to a valid union-security clause orwhere necessary to the effective performance of itsfunction of representing its constituency necessarilyhas that effect 2International Association of Machinists and Aero-spaceWorkers, San Francisco Machinists Lodge No68 (West Winds, Inc),205 NLRB 132 (1973), re-versed and remandedsub nom Kai Kling v N L R B,503 F 2d 1044 (C A 9, 1975), relied on by the Ad-ministrative Law Judge, is distinguishable There theemployee, who was a member of the respondentunion, was initially granted a 2-month leave of ab-sence so that he could explore personal business op-portunitiesHis leave was extended on two occa-sions, despite the union's protestation, and he wasaway from the job for a total of 5 months Unlike thesituation here, the union inWestWindswas legiti-mately concerned about protecting the relative se-niority and job security of unit employees who re-mained on the job during a fellow employee'sprotracted leave of absence for personal businessreasonsAlso, there the union did not threaten totake any coercive action in seeking a resolution ofthe problem and did not seek to cause the employee'sterminationFurthermore, we conclude that Respondent in factdemanded Toney's discharge because he was not amember, in violation of the Act Thus, Respondentdemanded Toney's discharge on the Monday follow-ing the Friday layoff of six of its members In takingthis action, Respondent's business agent, Pat Cana-van, complained that the Employer had hired a man"from outside the local jurisdiction " The absence ofany legitimate reason for Respondent's demand forToney's termination, the close proximity in time tolayoff of Respondent's members,' and the referenceto Toney's being outside the jurisdiction establishedthat Respondent would not have taken this action ifithad not considered it an effective means of gettingrid of an outsider, i e , nonmember, in order to placeone of its members on the jobFor the reasons set forth above, we conclude thatRespondent violated Section 8(b)(1)(A) and (2) ofthe Act when it caused Masonry Builders, Inc, toterminate the employment of Charles J ToneyTHE REMEDYHaving found that Respondent engaged in unfair2Radio Officers Union, supra, International Union of Operating Engineers,Local 18, AFL-CIO supra, Rosendahl Inc supra3 In early 1974, Toney attempted to join Respondent when he was in-formed that if an employee from outside Respondent's jurisdiction was laidoff he could not return Respondents business agent confirmed the infor-mation and rejected Toney s attempts to join and to pay dues because Re-spondent did not need any more bricklayers207labor practices proscribed by Section 8(b)(1)(A) and(2) of the Act, it will be ordered that Respondentcease and desist from such conduct and take certainaffirmative action designed to effectuate the policiesof the ActThe Respondent discriminated against Toney bycausing the Employer to terminate him on November11, 1975 Therefore, it will be ordered that Respon-dent notify the Employer in writing, and furnish acopy of such notice to Toney, that it has withdrawnitsobjection to Toney's employment without preju-dice to his seniority and other rights and privileges,and that it recommends such unconditional rein-statement In addition, Respondent shall make To-ney whole for any loss of pay or other benefits hemay have suffered by reason of the unlawful discrim-ination against him, by paying to him a sum of mon-ey equal to that which he would have earned fromthe date of his termination on November 11, 1975, to5 days after the date Respondent notifies the Em-ployer and Toney, in writing, that it has no objec-tions to the employment of Toney, and that it recom-mends his unconditional reinstatement, less his netearnings elsewhere during said period Such loss ofearnings shall be computed with interest in the man-ner set forth in FW Woolworth Company,90 NLRB289 (1950), andIsisPlumbing & Heating Co,138NLRB 716 (1962)CONCLUSIONS OF LAWIMasonry Builders, Inc, is an employer engagedin commerce and in operations affecting commercewithin the meaning of Section 2(6) and (7) of the Act2Bricklayers Local No 7, Bricklayers, Masonsand Plasterers' InternationalUnion of America,AFL-CIO, Respondent herein, is a labor organiza-tion within the meaning of Section 2(5) of the Act3By attempting to cause and by causing Mason-ry Builders, Inc , to discriminate against Charles JToney in violation of Section 8(a)(3) of the Act, Re-spondent has violated Section 8(b)(2) and (1)(A) ofthe Act4 The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe ActORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Bricklayers Local No 7, Bricklayers, Masons andPlasterers' InternationalUnion of America, AFL-CIO, San Francisco, California, its officers, agents,and representatives, shall 208DECISIONSOF NATIONALLABOR RELATIONS BOARD1Cease and desist from(a)Causing or attempting to causeMasonryBuilders, Inc, or any other employer, to discriminateagainst Charles J Toney, or any other employee, inviolation of Section 8(a)(3) of the Act because of hismembership status in the Union(b) In any other manner restraining or coercingemployees or applicants for employment in the exer-cise of rights guaranteed in Section 7 of the Act2Take the following affirmative action which theBoard finds necessary to effectuate the purposes ofthe Act(a)Make whole Charles J Toney for any loss ofpay he may have suffered by reason of the discrimi-nation practiced against him in the manner set forthin The Remedy section of this Decision(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,work lists, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of this Or-der(c)Notify Masonry Builders, Inc, in writing, witha copy to Charles J Toney, that it has no objectionto the hiring or employment of Toney, and recom-mends that he be unconditionally reinstated to hisformer job or, if it no longer exists, to a substantiallyequivalent position without loss of benefits or senior-ity(d) Post conspicuously, at all places where noticesto employees, applicants for referral, and membersare posted, copies of the attached notice marked"Appendix " 4 Copies of said notice, on forms pro-vided by the Regional Director for Region 20, afterbeing duly signed by the Union's representative, shallbe posted by the Union immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to its members are customarilyposted Reasonable steps shall be taken by the Unionto insure that said notices are not altered, defaced, orcovered by any other material(e)Forthwith mail to the Regional Director forRegion 20 signed copies of said notices for postingby Masonry Builders, Inc, if it be willing, in placeswhere notices to its employees are customarily post-ed(f)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,4In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals the words in the notice reading `Posted by Orderof the National Labor Relations Board' shall read `Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "what steps the Respondent has taken to comply here-withAPPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which both sides had the opportu-nity to present their evidence, the National LaborRelations Board has found that we, Bricklayers Lo-calNo 7, Bricklayers, Masons and Plasterers' Inter-national Union of America, AFL-CIO, violated theNational Labor Relations Act and has ordered us topost this notice and abide by its termsWE WILL NOT cause or attempt to cause Ma-sonry Builders, Inc, or any other employer, todiscriminate against Charles J Toney, or anyother employee, in violation of Section 8(a)(3) ofthe Act because of his membership status in theUnionWE WILL NOT in any other manner restrain orcoerce employees or applicants for employmentin the exercise of rights guaranteed in Section 7of the ActWE WILL make whole Charles J Toney for anyloss of pay, with interest, suffered by him byreason of the discrimination practiced againsthimWE WILL notify Masonry Builders, Inc, inwriting, with a copy to Charles J Toney, that wehave no objection to the hiring or employmentof Charles J Toney and will recommend his un-conditional reinstatement to his former job or, ifitno longer exists, to a substantially equivalentposition without loss of benefits or seniorityBRICKLAYERS LOCAL No 7, BRICKLAYERS,MASONS AND PLASTERERS' INTERNATIONALUNION OF AMERICA, AFL-CIODECISIONSTATEMENT OF THE CASEHENRY S SAHM, Administrative Law Judge This pro-ceeding was heard at San Francisco, California, on August5, 1975,1 pursuant to a charge filed on March 19, and acomplaint issued May 29 The primary issue is whether theRespondent Union violated Section 8(b)(1)(A) and 8(b)(2)by engaging in a discriminatory practice whereby it is al-1Except where otherwise specified all dates herein refer to the year 1975 BRICKLAYERS,LOCAL 7leged that employee Toney was discharged because he wasnot a member of Respondent Local 7 The Union denies itviolated the Act when it demanded that Masonry Builders,Inc, the employer of Toney, terminate him There are noindications, in this proceeding, of racial overtones againstToney, who is blackTHE BUSINESSOF THE EMPLOYER AND THE LABOR ORGANIZATIONINVOLVEDMasonry Builders, Inc, herein called the Employer, aCalifornia corporation with a place of business located inLos Angeles, California, is engaged in the building andconstruction industry as a mason contractor During thepast year, in the course and conduct of its business opera-tions, the Employer performed services valued in excess of$50,000 for firms which meet the Board's applicable directstandards for the assertion of jurisdiction The Employeris,and at all times material herein has been, a member ofMason & Builders Association of California, Inc, hereincalled the AssociationThe Association, a California corporation with an officein San Francisco, California, is, and at all times materialherein has been, a voluntary association of employers en-gaged in mason contracting At all times material herein,the Association has existed for the purpose,inter alga,ofrepresenting its member-employers in collective bargainingand in negotiating and administering collective-bargainingagreements in behalf of its member-employers with variouslabor organizations, including RespondentDuring the past year, member-employers of the Associa-tion, in the course and conduct of their business opera-tions, received at their respective places of business in Cali-fornia goods and materials valued in excess of $50,000which were shipped to them directly from suppliers locatedoutside the State of California It is admitted and foundthat the corporate Employer is, and at all times materialherein has been, an employer engaged in commerce and inoperations affecting commerce within the meaning of Sec-tion 2(6) and (7) of the ActRespondent Local 7 of the Bricklayers Union, AFL-CIO, is a labor organization within the meaning of Section2(5) of the ActA The FactsAfter the General Counsel presented his evidence, theRespondent rested The facts found herein, therefore, arenot in dispute and can be summarized as hereinafter stat-edThe above-named Employer, Masonry Builders, Inc,has a contract with the city of San Francisco for layingbricks on the sidewalks of Market Street Toney, the al-leged discriminatee, has been employed on this projectsince April 1972 The bricklayers employed on this projectare supplied by San Francisco Local 7 of the BricklayersUnion, the Respondent herein, in accordance with a collec-tive-bargaining agreement between said Union and theMason & Builders Association of California, Inc, of whichthe above-named Employer is a member In April 1972,when Local 7 was unable to supply a sufficient number of209bricklayers for this municipal project, the Employer con-tacted Local 8 of the Bricklayers Union which is headquar-tered in Oakland, California Local 8, the sister local of theRespondent Union, then notified Toney, a member of Lo-cal 8 since December 1969, of the San Francisco job Re-spondent Local 7 did not object to the Employer contact-ing its sister Local 8 as the contract provides that, in theevent Local 7 cannot supply sufficient bricklayers, the Em-ployer can employ men from any source It was elicited ontheEmployer's cross-examination that, even though heknows Local 7 has no available bricklayers to refer, never-theless, he must first contact Respondent's union hiringhallHowever, it is the practice of Local 7, when it cannotsupply the number of men requested by an employer, notto object if recourse is had to Local 8 to supply the brick-layers "as a matter of courtesy "Toney was hired by the Employer in this proceedingsometime in April 1972 and has worked continuously forabout 2-1/2 years on the Market Street project without avacation until Friday, September 6, 1974, inclusive, whenhe asked his Employer for a "vacation" of 4-6 weeks tobegin on Monday, September 9, in order to visit his parentsin Ohio and Alabama The Employer granted his requestand told him that when he returned his job would be wait-ing for him Toney also notified Joe Siino, the MarketStreet project union job steward, that he was taking a 4-6-week vacation He did not return to the job until Novem-ber 11, 9 weeks later, but he did telephone his foreman,Ray Johnson in the interim and asked him to notify theEmployer that he had "car trouble and that I'd be back ina week or so " On Friday, November 8, 1974, at the end oftheir shift, and 3 days before Toney reported for work onNovember 11, 6 of the 20 bricklayers, who were workingon the Market Street job, all members of Local 7, were laidoff by the EmployerWhen Toney reported for work at 8 a in on November11, the Employer put him to work The Employer testifiedthat even though six bricklayers were laid off for lack ofwork on November 8, when Toney returned on November11, he felt he had a prior commitment to Toney "because Itold him before he went on his vacation that he would havea job when he came back" When Toney commencedworking, the other bricklayers who were on the construc-tion site ready to work, on orders from their union jobsteward, refused to work At 8 15 a in, the Employer wasnotified by a Local 7 union official "to get Toney off thejobget rid of him and if you don't, Local 7 bricklayerswill not work " The Employer told the union official thatToney had returned from his vacation and that he was nota new hire The union official insisted that Toney must bedischarged because the Employer had hired a new manfrom outside Local 7's jurisdiction without first goingthrough its hiring hall The Employer then notified Toneyof the situation, whereupon he was terminated and left theproject site, at which time the other bricklayers, membersof Respondent Local 7, commenced workingB DiscussionThe casual, unstable, and intermittent nature of employ-ment in the construction industry often makes it needful 210DECISIONSOF NATIONALLABOR RELATIONS BOARDthat there be some place or means through which crafts-men can be hired, frequently on short notice Employersand unions have recognized this problem by contractingfrequently on a multiemployer basis, as in this proceeding,for unions to operate hiring halls through which employeesseeking work obtain referrals to whatever jobs may beopen Such a recruiting arrangement between contractorsand a union is called a referral system 2 The union's officeor hiring hall is the location from which it fills requests forworkersNormally, the method used to fill requests fromcontractors is a rotation system of referrals designed toassure fairness in treatment of applicants requesting refer-rals to jobs Under this arrangement when a workman isunemployed, he registers at the union office where the re-gistrants are listed in order of date of registration Oppor-tunities for employment and for obtaining employees aredirectly affected by the priority standards established inthe hiring hallWhen the contractor contacts the union halland advises the union's business representative of his re-quirements, the business representative usually selects fromthe top of the register or out-of-work list the workman qua-lified for the job, gives him a referral slip, and dispatcheshim to the jobsite of the contractor where his services arerequiredThe inevitable coercive effect upon employees of thisreferral system of "unfettered union control over all hir-ing" had over a period of time caused congressional con-cern 3 The evil which Congress has sought to eradicate isthe encouragement or discouragement of union member-ship by any discriminationMoreover, Section 8(b)(l)(A),sometimes characterized as the counterpart of Section8(a)(1) of the Wagner Act, makes it an unfair labor prac-tice for a union to restrain or coerce employees in the exer-cise of their statutorily guaranteed Section 7 rightsSection 8(b)(l)(A) and 8(b)(2) provides that it shall be anunfair labor practice for a union to cause or attempt tocause an employer to discriminate against employees inregard to hire or tenure of employment or any term orcondition of employmentWith respect to job applicants,the decisions of the Board and the courts hold that the testof the legality of a referral system is whether in its opera-tion, or effect, it results in unlawful discrimination to appli-cants for employment 4 In determining whether discrimina-tion, or an attempt to cause it, falls within the statutorycondemnation, it is the "true purpose" or "real motive"that constitutes the test 5A nondiscriminatory hiring hall operates to serve bothmembers and nonmembers of the union An employeeseeking a job referral is not required either to become a2 For the legislative history of the Labor Management Relations Act of1947 with respect to referral systems see S Rep 105 80th Cong 1st Sess6 (1947) 93 Cong Rec 3836 (1960)SeeMountain Pacific Chapter of the Associated General Contractors Incet al119 NLRB 883 896 (1957) andLocal 357 IBT [Los Angeles SeattleMotor Express] v N L R B365 U S 667 (1961) CfN L R B v Lovvornd/b/a Georgia Twine & Cordage Co172 F 2d 293 295 (C A 5 1949) Thepreamble to the 1947 Taft-Hartley Act states that one of the legislativepurposes of this statute is to protect the right of individual employees intheir relations with labor organizations4 N L R B v F H McGraw & Co206 F 2d 635 (C A 6 1953) enfg 99NLRB 695 (1952)5Local 357 IBT v N L R B supra675member of the union or to tender agency shop payments tothe union in lieu of membership Settled law establishesthat, subject to one sharply defined exception,6 the powerof a union or employer to discriminate in employment hasbeen annulled by the Act so that the rights of an applicantfor employment may not be abridged nor may he be sub-jected to job discrimination This can be established by ashowing that any disparate treatment could reasonably besaid to have encouraged or discouraged the desire of em-ployees to unionize 7 For example, a refusal to list mem-bers of a sister local at the hiring hall,' threats to blackballmembers of a sister local who refused to leave the unionhiring hall when work was slack,9 and refusing to refer anonunion applicant for work 10 are all examples of illegaldiscriminatory practices proscribed by Section 8(b)(2) ofthe Act Preference in referrals do not violate the statute,however, if based upon objective criteria such as area resi-dency,lt work experience in the mdustry,12 or qualifyingthrough a test administered by the union 13 Moreover, theBoard has held, citing as its authority,Local 357, Teamstersv N L R B,365 U S 667 (1961), that neither an employernor a union violates Section 8(a)(3) or 8(b)(2) of the Act, ifan applicant is required to obtain a referral from the unionas a condition precedent to employment where the unionand the employer have a nondiscriminatory agreementobligating use of the hiring hall and the hall is operated ina nondiscriminatory manner 14In the case at bar, it is alleged that Respondent UnionLocal 7 violated Section 8(b)(1)(A) and 8(b)(2) of the Actby causing the Employer to discharge Toney, the allegeddiscrimmatee Before considering this alleged discrimina-6 This exception permits a union through a valid union-security agree-ment to compel payment of union dues See Secs 7, 8(a)(3), and 8(b)(2) andthe proviso to Sec 8(a)(3) with respect to a union-security provision Seealso Sec 14(b)JRadio Officers' Union [Bull Steamship Co] v N L R B,347 U S 17 at 51(1954)8Brotherhood of Teamsters & Auto Truck Drivers Local 70 IBT (CaliforniaTrucking Assn)188 NLRB 305 (1971)9 Plumbing and Steamfitters Local 100 (The McCally Co)188 NLRB 951(1971)10United Brotherhood of Carpenters & Joiners of America Local 117 (PeterKiewit Sons Co)189 NLRB 690 (1971)itJWillis & Son Masonry Co191NLRB 872 (1971),Metropolitan DistrictCouncil of Carpenters (Jamestown Metal Products Co)194 NLRB 159(1971)12IntlUnion of Operating Engineers, Local 302 (Mountain Pacific Chapterof the Associated General Contractors of America Inc)186 NLRB 21 (1970)General Drivers and Helpers Local Union No 229 IBT (Associated TransportInc)185 NLRB 631 (1970)13Local #42 of the Intl Assn of Heat and Frost Insulations and Asbestos(Catalytic ConstrCo),164 NLRB 916 (1967)Local Union No269IntlBrotherhood of ElectricalWorkers (Natl Electrical Contractors Assn)149NLRB 768 (1964)14Hoisting and Portable Engineers, Local 302 (West Coast Steel Works)144 NLRB 1449 (1963) In that case the subcontractor and the union hadan informal hiring hall agreement under which the subcontractor wouldobtain clearance or referral of job applicants from the union The Boardfound that this hiring hall procedure imposed by such arrangement was notin itself discriminatory or operated in a discriminatory mannerCfN L R B v I L W U [Pacific Maritime Assn ],210 F 2d 581 (C A 9 1954)N L R B v I L W U Local 10 [Pacific Maritime Assn J214 F 2d 778 (C A9 1954)NLRB v Waterfront Employers of Washington211 F 2d 946(C A 9 1954)Construction Specialties Co102 NLRB 1542 (1953) enfd208 F 2d 170 (C A 10 1953),George D Auchter Co,102 NLRB 881 (1953)enfd 209 F 2d 273 (C A 5, 1924)Enterprise Industrial Piping Co117NLRB 995 (1957) BRICKLAYERS,LOCAL 7211tion, the contractual provision applicable in this case, arti-cleVIII of the collective-bargainingagreementbetweenMason& Builders Association, Inc, the multiemployersbargaining group of which Masonry Builders, the Employ-er, is a member,and Respondent Bricklayers Local 7, readsin pertinent part as followsAny outside employer coming into this jurisdictionshall be permitted to bring with him one foreman Allother employees shall be referred by the Union In theevent the Union is unable to supply an employee with-in two (2) business days after a request, the employershall be free to hire other employees from any sourceOutside employers shall report all jobs within the ju-risdiction of the local union to the local union twenty-four (24) hours prior to the start of said job 11C ContentionsThe Respondent claims that the General Counsel failedto establish by a preponderance of the evidence that Toneywas discriminated against in violation of Section 8(b)(2)Respondent argues that it was merely enforcing articleVIII of the collective-bargaining agreement when it soughtToney's termination as it was a "rehire" after 9 weeks' ab-sence, and that the Union's action was not taken becauseToney failed to hold membership in Local 7 Therefore,argues Respondent, illegal motivation has not been provedby a preponderance of the credible evidence and, there-fore, this proceeding must be dismissedThe Employer testified that the official of the Respon-dent Union told him that when Toney returned to the con-struction site after 9 weeks' absence from the job that hehad "hired a new employee" and under the contract's pro-visions this was impermissible as it is necessary under thecircumstances here present for the Employer to contactfirst the union hiring hall and advise the Union's businessagent of his requirements for bricklayers Accordingly, Re-spondent Local 7 argues that failure to contact the Unionbefore putting Toney to work on November 11 violated theparties' collective-bargaining agreement as he was not dis-patched from the hiring hall with a required referral slipFinally,Respondent's attorneys state that Toney cannot"return" to his "former" Market Street j ob "from a layoff "The General Counsel, on the other hand, maintains thatinasmuch as Respondent Local 7's union steward had beennotified by Toney before he had left on his vacation thatthe Union's refusal to permit him to resume his job whenhe returned 9 weeks later was for reasons which were "ir-relevant, invidious, or unfair" and tended to encourageunion membership thereby establishing the prerequisite fora violation of Section 8(b)(2) 16 Moreover, General Counselargues that the denial of Toney's previous request of Re-spondent in 1973 to allow him to join Local 7 or to pay"IU dues," which would have given Toney the privilege of15GC Exh216Miranda Fuel Co,140 NLRB 181 (1962), enforcement denied 326 F 2d172 (C A 2,1963) The court inMiranda,supra,affirmed the Board's holdmg that unfair,irrelevant,or invidious discrimination against an employeecan constitute an unfair labor practice under Sec 8 of the Act See 284 F 2d861 (C A 2,1960), and 356 U S 763 (1961)being referred to jobs from Respondent Local 7's hiringhall, tended to illegally encourage membership in Respon-dent UnionD ConclusionsIt is well settled that "the policy of the Actis to insulateemployees' jobs from their organizational rights " Thus,Section 8(a)(3) and 8(b)(2) was designed to allow employ-ees to freelyexercisetheir right to join unions, "be good,bad, or indifferent members, or abstain from joining anyunionwithout imperiling their livelihood " 17 In fur-therance of this policy,Section 8(b)(2)makes itan unfairlabor practice for "a labor organizationor its agentstocause or attempt to cause" employer discriminationagainstan employee "in regard to hire or tenure of employment toencourage or discourage membership in any labor organi-zation" in violation of Section 8(a)(3) Similarly,Section8(b)(1)(A) of the Act makes it an unfair labor practice fora union"to restrain or coerce employeesin the exer-cise of [their] rights " The Act "aims at every practice, art,source or institution which in fact is used to encourage anddiscourage union membership by discrimination in regardto hire or tenure, term or condition of employment " 18A discriminatory referral for any reason except to en-force a valid union-security provision under Section 8(a)(3)is violative of Section 8(b)(1)(A) and (2) of the Act unlessthe lack of referral is pursuant to objective criteria estab-lished and spelled out in a collective-bargainingagreementIn determining whether discrimination, or an attempt tocause it, falls within the statutory condemnation, it is the"true purpose" or "real motive" that constitutes the test 19The Supreme Court established inLocal 357, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America v N L R B,365 U S 667 (1961), that ahiring hall arrangement between employerand union is notper seillegalHowever, proof of discriminatory referralpractices that tend to encourage union membership willrender the hiring hall arrangement illegalThe question presented in the instant case is whether theUnion violatedSection 8(b)(1)(A) and (2) of the Act byengaging in an alleged discriminatory practice to effect em-ployee Toney's discharge by requiring him to reregisterwith the hiring hall after a leave of absence of 9 weeksRecently, in a case factually similar to the case at bar,the Board found no violation of Section 8(b)(1)(A) and (2)against the union 20 In that proceeding the employer andthe union had a collective-bargaining agreement which hadno provision for leaves of absence The employer who op-erated a plant (not a construction site) originally granted17Radio Officers Union [AH Bull Steamship Co ] v N L R B347 U S17, 40 (1954)18Local 357,InternationalBrotherhood of Teamsters [Los Angeles-SeattleMotor Express] v N L R B,365 U S 667-676 (1961) AccordN L R B vInternationalBrotherhood of ElectricalWorkers [Walsh Consir Co]301F 2d 824 825 (C A 9, 1962)N L R B v International Association of MachinistsAeronautical Industrial Lodge 727 [Menasco Mfg Co ],279 F 2d761 765-766 (C A 9, 1960), cert denied 364 U S 890 (1960)19Local 357 Teamsters v N L R B supra20 Int'lAssn of Machinists and Aerospace Workers Lodge 68 (West WindsInc)205 NLRB 132 (1973), remandedsub nom Ka] Kling v N L R B503F 2d 1044 (CA 9 1975) 212DECISIONSOF NATIONALLABOR RELATIONS BOARDthe employee a leave of absence which he later extendedfor an additional 2 months so that the employee could takecare of his personal business No direct notice was given tothe union by the employee as to his whereabouts or inten-tions to return,although the employee did put his requestfor an extension in writing at the employer's request andthis, in turn,was forwarded by the employer to the unionWith the employer's knowledge and concurrence,the em-ployee actually prolonged the first grant of extended leavetwo more times and was gone from his job for a total of 5months The employer considered this a leave of absenceand stated that the employee was expected to return towork and, when he did so,itwould be with full seniorityand other job rights The union objected to this and ad-vised the employer it would consider the employee a newemployee on his return to his job in the plant Monthslater, the union agreed to his return to work with full se-niority,but it alleged a constructive discharge for the inter-im period whereupon 8(b)(1)(A) and(2) charges were filedagainst the union by the employeeThe Board found inMachinists Local 68, supra,that theunion had a valid interest"in protecting the relative senior-ity and job security of employees who remain on the jobduring a fellow employee's protracted leave of absenceWhen he returns to the unit,usually to his own job,he bumps out the employee who has been temporarily as-signed to his jobhe has been accumulating seniorityand thus acquiring superior rights to other employees whomay have been hired during his leave and been actively atwork while he was out on personal business"Thus, inMa-chinists Local 68, supra,133, the Board indicated that, de-spite the contract's silence on the granting of leaves of ab-sence and given the lack of prior consultation with theunion, the employer's unilateral extensions of the leaves ofabsence for a total of 5 months and his continued willing-ness to recognize the returned employee with full senioritywas arguably adversely affecting the employment condi-tions of the other unit employees who had continued toremain at work The Board,therefore, upheld the union'sposition,finding it neither frivolous,arbitrary,irrelevant,invidious,nor unreasonable and, in the absence of evi-dence of improper motivation, dismissed the 8(b)(1)(A)and (2)charges,as the employee's5-month leave of ab-sence rendered him a "new hire "In the instant case, the Employer and the Union haveexecuted a collective-bargaining agreement expiring June30, 1976,which includes a hiring hall provision wherebythe Employer agrees to seek bricklayers, stone masons, etc,through the Local 7 hiring hall exclusively unless the hiringhall is unable to meet the Employer's needsWhen Re-spondent Local 7 was unable to supply bricklayers, theEmployer contacted the business agent of Local 8 in Oak-land, who advised Toney there were jobs available on theSan Francisco Market Street projectToney, in the vernac-ular of the trade,was then hired in April 1972 by the Em-ployer "off the street "Toney notified the Union initially through the Union'sproject job steward with respect to the Employer grantinghim a leave of absence for 4 to 6 weeks Sometime in Octo-ber, while still on leave,Toney telephoned and requestedthe Employer to extend his first leave of absence which wasgranted The record is silent as to whether the Employer orToney informed the Union of the extension of his originalleave of absence It is undisputed, however, that when To-ney returned from his extended leave of absence that theEmployer accepted him back as a regular employee whohad returned from vacation and to the job he left 9 weeksbeforeThe Union, on the other hand, told the Employer it con-sidered Toney to be a new employee or, as stated by aunion official, "a new hire," which he claimed would re-quire that Toney reregister with Local 7's hiring hall andtake his turn on the register for a new referralWhetherLocal 7's denial of Toney's application to become a mem-ber or to admit him under an "IU dues" status whichwould have given him the privilege of being referred tojobs is pertinent is not here decided in the absence of anyproof by the General Counsel that such actions were moti-vated by proscribed considerations Toney did testify onhis cross-examination that in early 1974 he had asked Can-avan, an official of Local 7, if it was true that when a Local8member was laid off from a project under Local 7's juris-diction that the Local 8 member could not return to the joband Canavan answered in the affirmativeArguably, the Union had a legitimate position in insist-ing that Toney renew his employment status at Local 7'shiring hall when he returned after 9 weeks off the jobMoreover, the layoff of six bricklayers occurring just theday before Toney's return from his "vacation" serves tofocus the problem created by the Employer's unilateralgrant of a leave of absence and his continued willingness toextend the original 4 to 6 weeks to 9 weeks 2] As succinctlystated inMachinists Local 68, supraWhen the Employer continued to extend [the employ-ee's] leave of absence without prior consultation withthe Union, the Union not unreasonably, protested thedecision since the Employer, by unilaterally continu-ing to extend such leaves, was, at least arguably, ad-versely affecting the condition of employment of theunit employeesIn theMachinistscase, the focus is not on management'sright to grant the initial leave Rather, it is a question of theemployer's continued willingness to take the employeeback which at some point conflicts with the union's interestin protecting "the relative seniority and job security of unitemployeeswho remain on the job during a fellowemployee's protracted leave of absence " Bricklayers Local7 facts differ fromMachinists Local 68,in that the case atbar involves a hiring hall arrangement for referrals to aconstruction site whereasMachinistswas concerned with afactoryThis could alter the tentative presumption thatmanagement has the right to make the initial grant andcertainly bears on the employer's ability to make a person-al commitment to any employee regarding the extension ofa leave of absence In any event, the holding inMachinistsLocal 68does focus on the fact that it is at a point later inthe process, beyond the initial grant when an extension is21Robert Langeberg who was in charge of the Market Street projecttestifiedthat since April 1972 when work began there havebeen severallayoffs BRICKLAYERS,LOCAL 7213granted, that the real conflict with the union's interest aris-es, particularly so in the instant case where the extensionwas unilaterally granted without the apparent knowledgeor approval of the Union which the General Counsel failedto elicitIt would seem the Union's insistence that Toney must bereregistered as a new employee is not inherently an unrea-sonable or an arbitrary demand in the context of his ex-tended 9 weeks' leave of absence and in light of the Board'sdecision inMachinists Local 68Moreover, it is not toounreasonable to assume that the Market Street project lay-offs on November 8 of six bricklayers, 3 days beforeToney's return to work, were made on the basis of seniorityand lack of work See secA, supraBased on the Board'sholding and rationale inMachinists Local 68,itwould seemparticularly persuasive that the Union's insistence that To-ney was a "new hire" has meritTo be sure, the employee was not at work for 5 monthsinMachinists,whereas it was a little over 2 months in thisproceeding, but this distinction should not be the control-ling consideration in the context of six layoffs immediatelyprior to Toney's return Rather it is a combination of fac-tors which should be considered, namely, the lack of con-sultation by the Employer with the Union when Toneyoverstayed his estimate of 4 to 6 weeks' leave, as well as theconcomitance of the Employer's continuing willingness toaccord full job rights to Toney upon his return and thedetrimental and adverse impact on other job applicants'condition of employment in that such treatment was tanta-mount to according Toney the right to bypass the unionhiring hall and thus grant him preference in job referrals 22Moreover, the General Counsel failed to carry his burdenof proof in that he did not produce sufficient evidence ofany improper motivation or discriminatory practices in theUnion's decision to treat Toney as a new employee whichculminated in his Employer dismissing him at the insis-tence of the Union Accordingly, it is found that Section8(b)(1)(A) and (2) of the Act was not violated by Respon-dent[Recommended Order for dismissal omitted from publi-cation I22 For provisions granting preference in job referrals based not on lengthof service with the employer who is a member of a multiemployer bargainmg group but on service under a collective bargaining agreement betweenthe parties to the referral system seeInternational Photographers Local 659(MPO-TV of Calif Inc Y-A ProductionsInc)197NLRB 1187 (1972)DirectorsGuild of AmericaInc (Associationof theMotion Picture&Television Producers)198 NLRB707 (1972)enfd494 F 2d 692 (C A 9 1974)